865 F.2d 257
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond L. DEAN, Sr. Plaintiff-Appellant,v.James L. BLANCHARD, et al. Defendants-Appellees.
No. 88-1845.
United States Court of Appeals, Sixth Circuit.
Dec. 8, 1988.

Before BOYCE F. MARTIN, JR., NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Plaintiff Dean moves for counsel on appeal from the district court's order granting summary judgment to the defendants in this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
At the time of the events described in his complaint, the plaintiff was a prisoner at the Kinross Correctional Facility in Kinross, Michigan.  The defendants are various prison officials, the governor of the state of Michigan, and members of the Corrections Commission.  The plaintiff's complaint alleged that the defendants conspired to violate the constitutional rights of the plaintiff and the other prisoners at the Kinross facility.  The district court granted summary judgment to the defendants because the issues which the plaintiff sought to litigate were already being considered in another class action pending before the district court.  See Knop v. Johnson, No. G84-651 (W.D.Mich.).


3
The general rule is that a pro se prisoner may not bring a class action concerning conditions of confinement at a prison.   Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir.1975) (per curiam).  Moreover, the same conditions of confinement at a prison should only be addressed by one district court judge.   Groseclose v. Dutton, 829 F.2d 581, 584 (6th Cir.1987).  Because the Knop case was already pending when the plaintiff filed this case, the plaintiff must seek relief through the Knop case.  Therefore, the district court correctly granted summary judgment to the defendants.


4
The motion for counsel is denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.